J-S24015-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    SYLVAN HAYES                               :
                                               :
                       Appellant               :   No. 1958 EDA 2021

             Appeal from the PCRA Order Entered August 17, 2018
             In the Court of Common Pleas of Philadelphia County
             Criminal Division at No(s): CP-51-CR-0007533-2009,
                            CP-51-CR-0007534-2009

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    SYLVAN HAYES                               :
                                               :
                       Appellant               :   No. 1959 EDA 2021

             Appeal from the PCRA Order Entered August 17, 2018
             In the Court of Common Pleas of Philadelphia County
             Criminal Division at No(s): CP-51-CR-0007533-2009,
                            CP-51-CR-0007534-2009


BEFORE:      PANELLA, P.J., LAZARUS, J., and PELLEGRINI, J.*

MEMORANDUM BY PANELLA, P.J.:                          FILED OCTOBER 12, 2022

        Sylvan Hayes appeals from the orders1 denying his first petition for relief

filed pursuant to the Post Conviction Relief Act (“PCRA”). See 42 Pa.C.S.A.

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1   This Court sua sponte consolidated the appeals.
J-S24015-22


§§ 9541-9546. Hayes argues that his counsel was ineffective in failing to file

a Pa.R.Crim.P. 600 motion and inducing an involuntary guilty plea. We affirm.

      On March 29, 2009, Hayes attacked his ex-girlfriend, Ameenah Clark,

and her male friend, Lemar Johnson, with a machete. Johnson suffered

lacerations to his forehead and arms and Clark suffered multiple lacerations

to her head and had three fingers cut off. The police ultimately arrested Hayes,

and on March 29, 2009, the Commonwealth charged him with numerous

crimes at two separate cases.

      On June 23, 2011, after a jury had been selected but before trial

commenced, Hayes entered an open guilty plea at both cases to two counts

each of attempted murder, aggravated assault, possessing an instrument of

crime, and terroristic threats. On November 6, 2012, the trial court sentenced

Hayes to an aggregate sentence of 25 to 50 years in prison. Hayes filed a

direct appeal but discontinued the appeal on October 6, 2016.

      On May 4, 2017, Hayes filed a timely counseled PCRA petition, and

thereafter, an amended petition, claiming that plea counsel was ineffective for

not filing a Rule 600 motion and for inducing an involuntary plea. The PCRA

court entered separate orders dismissing Hayes’s petition without a hearing.

Following a protracted history not relevant to this appeal, Hayes filed two

notices of appeal from the orders.

      On appeal, Hayes raises the following questions for our review:

      1. Whether the PCRA Court erred by dismissing the petition
         insofar as [] Hayes satisfied each and every prong of

                                     -2-
J-S24015-22


         Strickland/Pierce with respect to trial counsel’s failure to
         litigate a speedy trial motion?

      2. Whether the PCRA Court should have at the very least held an
         evidentiary hearing on the issue of trial counsel’s
         ineffectiveness in connection with [] Hayes’[s] speedy trial
         rights?

      3. Whether the PCRA Court should have held an evidentiary
         hearing on the issue of trial counsel’s ineffectiveness in
         connection with [] Hayes’[s] guilty plea?

Brief for Appellant at 8.

      This Court’s standard of review regarding a PCRA court’s dismissal of a

PCRA petition is whether the PCRA court’s decision is supported by the

evidence of record and is free of legal error. See Commonwealth v. Garcia,

23 A.3d 1059, 1061 (Pa. Super. 2011). Further, “[t]here is no absolute right

to an evidentiary hearing on a PCRA petition, and if the PCRA court can

determine from the record that no genuine issues of material fact exist, then

a hearing is not necessary.” Commonwealth v. Maddrey, 205 A.3d 323,

328 (Pa. Super. 2019) (citation omitted).

      We will address Hayes’s claims together. Hayes contends that the PCRA

court erred in dismissing his petition without an evidentiary hearing. See Brief

for Appellant at 11. He first argues that counsel was ineffective for failing to

file a Rule 600 motion, as the mechanical run date had expired at the time the

case was brought to trial. See id. at 11-13. Hayes highlights that the

Commonwealth filed the criminal complaint on March 29, 2009, but that trial




                                     -3-
J-S24015-22


commenced in June 2011, well past the mechanical run date of March 29,

2010. See id. at 12.

      Further, Hayes claims that counsel was ineffective for inducing him to

enter an unknowing and involuntary guilty plea. See id. at 13. Hayes asserts

he was unsatisfied with his attorney because he did not see him until his court

date and his attorney did not prepare his defense. See id. Hayes argues that

he pleaded “guilty because his lawyer thought it was the best thing for him to

do.” Id.

      To succeed on an ineffectiveness claim, Hayes must demonstrate by a

preponderance of evidence that “(1) the underlying claim has arguable merit;

(2) counsel had no reasonable basis for his or her action or inaction; and (3)

the petitioner suffered prejudice as a result of counsel’s action or inaction.”

Commonwealth v. Brown, 196 A.3d 130, 150 (Pa. 2018) (citation omitted).

Counsel is presumed to be effective, and the burden is on the appellant to

prove otherwise. See Commonwealth v. Hanible, 30 A.3d 426, 439 (Pa.

2011). A failure to satisfy any prong of the test for ineffectiveness will require

rejection of the claim. See Commonwealth v. Montalvo, 244 A.3d 359, 368

(Pa. 2021).

      A criminal defendant has the right to effective counsel during a
      plea process as well as during trial. The law does not require that
      appellant be pleased with the outcome of his decision to enter a
      plea of guilty. Instead, the defendant must show that counsel’s
      deficient stewardship resulted in a manifest injustice, for example,
      by facilitating entry of an unknowing, involuntary, or unintelligent
      plea. The voluntariness of the plea depends on whether counsel’s
      advice was within the range of competence demanded of

                                      -4-
J-S24015-22


      attorneys in criminal cases. Therefore, allegations of
      ineffectiveness in connection with the entry of a guilty plea will
      serve as a basis for relief only if the ineffectiveness caused
      appellant to enter an involuntary or unknowing plea.

      Our law is clear that, to be valid, a guilty plea must be knowingly,
      voluntarily[,] and intelligently entered. There is no absolute right
      to withdraw a guilty plea, and the decision as to whether to allow
      a defendant to do so is a matter within the sound discretion of the
      trial court. To withdraw a plea after sentencing, a defendant must
      make a showing of prejudice amounting to “manifest injustice.” A
      plea rises to the level of manifest injustice when it was entered
      into involuntarily, unknowingly, or unintelligently. A defendant’s
      disappointment in the sentence imposed does not constitute
      “manifest injustice.”

Commonwealth v. Bedell, 954 A.2d 1209, 1212 (Pa. Super. 2008)

(citations, brackets, and some quotation marks omitted).

      To ensure a voluntary, knowing, and intelligent plea, trial courts are

required to ask the following questions in the guilty plea colloquy:

      1) Does the defendant understand the nature of the charges to
         which he or she is pleading guilty or nolo contendere?

      2) Is there a factual basis for the plea?

      3) Does the defendant understand that he or she has the right to
         a trial by jury?

      4) Does the defendant understand that he or she is presumed
         innocent until found guilty?

      5) Is the defendant aware of the permissible ranges of sentences
         and/or fines for the offenses charged?

      6) Is the defendant aware that the judge is not bound by the
         terms of any plea agreement tendered unless the judge
         accepts such agreement?

Id. (citation omitted); see also Pa.R.Crim.P. 590, cmt.


                                     -5-
J-S24015-22


      The guilty plea colloquy must affirmatively demonstrate that the
      defendant understood what the plea connoted and its
      consequences. Once a defendant has entered a plea of guilty, it is
      presumed that he was aware of what he was doing, and the
      burden of proving involuntariness is upon him. In determining
      whether a guilty plea was entered knowingly and voluntarily, a
      court is free to consider the totality of the circumstances
      surrounding the plea. Furthermore, nothing in the rule precludes
      the supplementation of the oral colloquy by a written colloquy that
      is read, completed, and signed by the defendant and made a part
      of the plea proceedings.

Bedell, 954 A.2d at 1212-13 (citations, quotation marks, and ellipses

omitted).

      During his oral and written guilty plea colloquies, Hayes stated that he

understood English, did not have any mental health issues, was not under the

influence of drugs or alcohol, and he made a knowing choice to enter the plea.

See Written Guilty Plea Colloquy, 6/23/11, at 1; N.T., 6/23/11, at 8-12, 22-

23, 33, 45, 60-61, 63, 64-65. Hayes further understood the nature of the

charges, admitted to committing the crimes, and stated that he would accept

responsibility for his actions. See Written Guilty Plea Colloquy, 6/23/11, at 1,

3; N.T., 6/23/11, at 9, 35-42, 45-54, 60-61.

      Moreover, Hayes stated that he understood the permissible range of

sentences and fines and indicated that he was entering an open guilty plea

and that the trial court had discretion on the imposition of the sentence. See

Written Guilty Plea Colloquy, 6/23/11, at 1; N.T., 6/23/11, at 9-11, 18-20,

42-44, 59, 62-63. Hayes also confirmed that he understood the rights he was

foregoing by pleading guilty, including the presumption of innocence, the right


                                     -6-
J-S24015-22


to file pretrial motions, such as a Rule 600 motion, and the right to a jury trial.

See Written Guilty Plea Colloquy, 6/23/11, at 2 (wherein Hayes acknowledged

that he would waive his Rule 600 issue if he pled guilty); N.T., 6/23/11, at

12-13, 23-28. Hayes further affirmed that he was not a United States citizen

and that he was at risk of deportation by entering the plea. See Written Guilty

Plea Colloquy, 6/23/11, at 3; N.T., 6/23/11, at 14-15, 23.

      Additionally, Hayes indicated that no one had forced or threatened him

to plead guilty and that he willingly entered the plea. See Written Guilty Plea

Colloquy, 6/23/11, at 1; N.T., 6/23/11, at 10-12, 16-18, 31, 63. Finally, Hayes

expressed satisfaction with his plea counsel. See Written Guilty Plea Colloquy,

6/23/11, at 3; N.T., 6/23/11, at 63. Thereafter, the trial court accepted

Hayes’s guilty plea. See N.T., 6/23/11, at 64.

      Considering the totality of the circumstances, the record reflects that

Hayes voluntarily, knowingly, and intelligently tendered his guilty plea. See

Commonwealth v. Jabbie, 200 A.3d 500, 506 (Pa. Super. 2018) (stating

that a defendant is bound by his statements at his plea colloquy and may not

assert grounds for withdrawing the plea that contradict statements made

when he entered the plea). Indeed, Hayes explicitly understood that he was

giving up his right to file any pre-trial motions, including a Rule 600 motion,

by pleading guilty. See Written Plea Colloquy, 6/23/11, at 2; see also N.T.,

6/23/11, at 12-13, 23-28. Therefore, Hayes tendered his guilty plea under his




                                       -7-
J-S24015-22


own volition, despite any purported Rule 600 issue,2 and has not

demonstrated prejudice amounting to manifest injustice to justify withdrawing

his guilty plea. Based upon the foregoing, we conclude that Hayes’s

ineffectiveness claim is without arguable merit. Accordingly, Hayes’s failure to

establish any genuine issue of material facts demonstrates that the PCRA court

did not abuse its discretion in dismissing the PCRA petition without a hearing.

See Maddrey, 205 A.3d at 329.

       Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/12/2022


____________________________________________


2 The PCRA court found that Hayes failed to meet his burden in establishing a
Rule 600 violation. See PCRA Court Opinion, 12/20/21, at 5-6 (unnumbered).
Specifically, the PCRA court noted that Hayes merely provided a conclusory
statement that the Commonwealth violated Rule 600 because it took more
than 365 days to bring the case to trial. See id. at 5 (unnumbered). In this
regard, the PCRA court concluded that Hayes failed to address any delays or
whether the Commonwealth acted with due diligence. See id. We note that
on appeal, Hayes has similarly failed to develop a record-based argument
challenging any specific period of delay, and instead merely making a
boilerplate assertion that the record is complete. See Brief for Appellant at
12-13. Similarly, Hayes’s argument in support of his second issue consists of
two paragraphs that do not cite to any evidence to support his claim that
counsel was unprepared to go to trial or identify any specific subject that
counsel failed to satisfactorily discuss with Hayes. See id. at 13.

                                           -8-